Citation Nr: 0336137	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1955 to January 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There are a number of facets to this 
obligation to notify and assist which must be fully 
addressed, including the understanding between VA and a 
veteran as to who is responsible for given evidence pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As will 
be described below, it is unclear that the veteran has been 
given adequate information in this regard so that he can act 
responsibility to obtain what is required to support his 
claim. 

The RO has endeavored to obtain some post-service clinical 
records.  Some reports from Nellon Air Force Base where the 
veteran has worked are in the file.  However, it is unclear 
whether all employment-related clinical data are now in the 
file.

Moreover, although the veteran gave the RO the names and 
addresses of physicians who treated him privately, attempts 
to obtain private treatment records have been returned as not 
deliverable.  As will be further discussed in other contexts 
below, it is not demonstrated that the veteran is fully aware 
of any impact this lack of post-service verification of 
chronicity may have on his claim.  

The RO has informed the veteran on several occasions that 
service connection for either hearing loss or back disability 
is denied on the basis that these were not shown in service. 

However, the Court has held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Thus, the matter of 
whether a veteran did or did not have a disability actually 
shown in service would not be entirely dispositive of his 
claim.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2003); 38 C.F.R. § 3.303(d) 
(2003).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2003); 38 C.F.R. § 3.303 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2003).  However, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the provisions of 38 C.F.R. § 3.385 do not have to 
be met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

In this case, service medical records show recurrent ear 
infections and several bouts where one or the other ear had 
hearing loss or ear impairment said to be due to aerotitis or 
other cause including noise and other flight line exposure in 
association with aircraft. 

Throughout early years in service, hearing tests of record 
were within normal limits.  On hearing acuity testing in July 
1972, pure tone thresholds showed 30 decibels in the left ear 
at 3,000 and 4,000 Hertz while other decibels at all 
frequencies ranged from 5 to 20.  Subsequent comparable 
audiological reviews are not in the file from service. 

Since service, audological testing of record shows bilateral 
hearing loss.  One or more examiners reflect that this 
started in service; it is unclear whether this was based only 
on the veteran's history or other clinical facts.

Service medical records also show that the veteran had 
recurrent bouts of back pain.  Since service, the veteran has 
also been said to have back complaints, variously diagnosed.  
At least one evaluator has suggested that the veteran may 
have had a developmental problem with his back which was 
altered somehow in service or since, but whether this 
constituted aggravation in service is unclear.

In neither issue in this case is there medical opinion of 
record with regard to the etiology of the claimed 
disabilities.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a chronic back disorder or defective hearing that 
is related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The case must be remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Given the accurate 
criteria for service connection as shown 
above, the veteran should be requested to 
provide either data or clarifying 
information so that VA may obtain the 
clarifying data with regard to his 
hearing and back problems shortly after 
service until present including via 
private physicians and/or his various 
employers, etc.  The importance of his 
obtaining documentation for back and 
hearing problems in the period after 
service should be emphasized.  In that 
regard, he may wish to obtain alternative 
addresses for the physicians whose names 
he already provided but for whom 
communications were returned.  

2.  The veteran should be given VA 
examinations by an orthopedist and an 
otolaryngologist or audiologist to 
determine the current status of both back 
and hearing deficits, and the probable or 
reasonably possible etiology of both.  
Specifically, the examiners should opine 
as to the probability of either 
disability having its origin in service, 
or if either pre-existed service, whether 
there was any increase as a result of 
anything in service. 

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


